Citation Nr: 1425671	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-20 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to service connection for a left leg/shin disability.  

3. Entitlement to service connection for stomach ulcers, to include as due to exposure to contaminated water at Camp Lejeune.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to contaminated water at Camp Lejeune.

5. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

6. Entitlement to service connection for a pancreatic disability, to include as due to exposure to contaminated water at Camp Lejeune.  

7. Entitlement to service connection for diabetes mellitus, to include as secondary to a pancreatic disability and/or as due to exposure to contaminated water at Camp Lejeune.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to October 1983.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  Given that the Veteran has filed disability claims based on exposure to contaminated drinking water at Marine Corps Base Camp Lejeune, North Carolina, the Louisville, Kentucky RO has assumed jurisdiction during this appeal.  

The issues of service connection for stomach ulcers, to include as due to exposure to contaminated water at Camp Lejeune; service connection for GERD, to include as due to exposure to contaminated water at Camp Lejeune; service connection for OSA, to include as secondary to service-connected PTSD; service connection for a pancreatic disability, to include as due to exposure to contaminated water at Camp Lejeune; and service connection for diabetes mellitus, to include as secondary to a pancreatic disability and/or as due to exposure to contaminated water at Camp Lejeune, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. It is not shown that the Veteran has, or during the pendency of this claim has had, a left ankle disability.  

2. It is not shown that the Veteran has, or during the pendency of this claim has had, a left leg/shin disability.  


CONCLUSIONS OF LAW

1. Service connection for a left ankle disability is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

2. Service connection for a left leg/shin disability is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  September 2008 and April 2013 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was also advised of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to either of the claims decided herein because such was not necessary.  Absent any competent evidence suggesting that the Veteran has a diagnosis of a left ankle disability or a left leg/shin disability, examinations to secure a medical nexus opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

On March 1980 enlistment examination, the Veteran reported a history of muscular cramps in his legs, noted as within normal limits.  Clinical evaluation found a 41/2 inch scar on his left knee.  

A March 1981 STR shows the Veteran was seen for complaints of left knee pain, assessed as tendon inflammation.  Physical examination found a left knee that was sensitive to touch with crepitus.  

A 1981 STR shows that the Veteran was seen for a complaint of left knee pain.  Physical examination found the ligaments intact, and no edema, erythema, effusion, or crepitus.  

An April 1982 STR shows that the Veteran was seen for lumps on his tibia with pain, assessed as shin splints.

A May 1982 STR shows the Veteran was seen for a complaint of knee problems.  Physical examination found palpable knots on the anterior aspect of his left and right tibia, assessed as bilateral compartment syndrome.  

On October 1983 service separation examination, clinical evaluation found no abnormalities related to the Veteran's left ankle or left leg/shin.  

A September 2008 statement from the Veteran's representative indicates that the Veteran's leg and ankle problems should be in his STRs.  

In his October 2009 notice of disagreement (NOD), the Veteran asserted that his left ankle and left leg/shin conditions happened during his service, were noted in his STRs, and were still present with current diagnoses.  

Left Ankle Disability

The Board finds that service connection for a left ankle disability is not warranted.  The threshold requirement for establishing service connection for a claimed disability is that there must be competent evidence of such disability.  Here, there is no objective evidence that the Veteran currently has a left ankle disability.  The Board notes that the Veteran sought treatment for a right ankle sprain in service; however, his STRs, including the March 1980 service enlistment and October 1983 service separation examinations, are silent for any complaint, treatment, finding, or diagnosis related to a left ankle injury.  

The record simply does not show that the Veteran currently has a left ankle disability.  He has neither asserted a specific diagnosis, nor described symptoms of a left ankle disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.  Absent competent evidence of a medical diagnosis of a left ankle disability, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service connection for a left ankle disability is not warranted.  

Left Leg/Shin Disability

The Board finds that service connection for a left leg/shin disability is not warranted.  As noted above, the threshold requirement is that there must be competent evidence of a left leg/shin disability in order to establish service connection for such disability.  There is no objective evidence that the Veteran currently has a left leg/shin disability.  While he reported a history of cramps in his legs on March 1980 service enlistment examination, the examiner noted that such was within normal limits.  The Board acknowledges that the Veteran was seen for left knee pain and tendon inflammation, shin splints, and compartment syndrome of the left and right tibia.  However, the injuries resolved without any residual disability; as on October 1983 service separation examination there was no report of a left leg/shin disorder.  This evidence establishes that the Veteran's left leg/shin complaints in service were acute and transitory, and resolved without residual disability.  

The record does not show that the Veteran currently has a left leg/shin disability.  He has neither asserted a specific diagnosis, nor described symptoms of a left leg/shin disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.  Absent competent evidence of a medical diagnosis of a left leg/shin disability, there is no valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service connection for a left leg/shin disability is not warranted.  


ORDER

The appeal seeking service connection for a left ankle disability is denied.  

The appeal seeking service connection for a left leg/shin disability is denied.  


REMAND

A July 2013 rating decision denied service connection for OSA, to include as secondary to service-connected PTSD; service connection for a pancreatic disability, as due to exposure to contaminated water at Camp Lejeune; and service connection for diabetes mellitus, to include as secondary to a pancreatic disability and/or as due to exposure to contaminated water at Camp Lejeune.  In August 2013, the Veteran filed an NOD with that decision.  As the Veteran has not withdrawn his appeal as to those issues, they remain in appellate status.  

The filing of a timely NOD initiates the appeal process.  As a statement of the case (SOC) has not been issued with respect to the service connection claims for OSA, a pancreatic disability, and diabetes mellitus, the Board is required to remand the matters for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran has not been afforded VA examinations in relation to his claims of service connection for stomach ulcers and GERD.  He asserts that his stomach ulcers and GERD are related to service, to include as due to exposure to drinking water contaminated by chemicals while stationed at Camp Lejeune.  

The National Research Council (NRC) of the National Academies Committee on Contaminated Water released a report on June 13, 2009.  It appears the water supply systems at Camp Lejeune were contaminated with industrial solvents trichloroethylene (TCE) and perchloroethylene (PCE) from approximately 1957 to 1987 when the wells were shut down.  Benzene and vinyl chloride were also present in the water.  While the NRC report of the Committee on Contaminated Water found insufficient evidence for either a causal relationship or positive association, there was limited or suggestive evidence of association for 14 conditions.  The Veteran's service personnel records establish that during the contamination period he was at Camp Lejeune from 1980 to 1981 and from 1982 to 1983.  

His STRs show complaints of a burning sensation in his stomach and assessments of hematemesis, upper gastrointestinal blood gastritis, and peripheral vascular disease.  His postservice treatment records show complaints of abdominal/epigastric pain, heartburn, and reflux, and show diagnoses of gastritis and GERD.  An April 2008 private treatment record shows that diagnostic test results suggested the Veteran may have an old healed duodenal ulcer.  In light of the above, examinations to ascertain the nature and likely etiology of the Veteran's current stomach ulcer and GERD disabilities are needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Finally, the record reflects that the Veteran receives ongoing VA treatment for his gastrointestinal disabilities.  As such records contain pertinent information and are constructively of record, they must be secured.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record complete updated (any not already in the record) clinical records of all VA evaluations and treatment the Veteran has received for stomach ulcers and GERD since August 2012.  

2. Thereafter, the AOJ should schedule the Veteran for appropriate VA examinations to determine the nature and etiology of the claimed (1) stomach ulcers and (2) GERD disabilities.  It is imperative that the claims file be made available to and be reviewed by the examiners in connection with the examinations.  All examination findings should be clearly reported.  

(a) As to each current disability identified, the appropriate examiner should offer an opinion as to whether that disability is at least as likely as not (a 50% or higher degree of probability) related to the Veteran's active duty service, including exposure to contaminated water at Camp Lejeune.  

(b) Regarding the GERD, the appropriate examiner should additionally offer an opinion as to whether that disability was caused (due to) or aggravated (permanent increase in severity) by the Veteran's service-connected PTSD.  The examiner should comment on the October 2012 VA treatment provider's opinion that related the Veteran's GERD to his PTSD, expressing agreement or disagreement with it and explaining the rationale for such agreement/disagreement.  

A complete rationale should be provided for any opinion expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

3. Following completion of the above, and any other necessary development, the issues of service connection for stomach ulcers and for GERD should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental SOC and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

4. The AOJ should furnish the Veteran with an SOC with respect to his claims of service connection for OSA, to include as secondary to service-connected PTSD; service connection for a pancreatic disability, as due to exposure to contaminated water at Camp Lejeune; and service connection for diabetes mellitus, to include as secondary to a pancreatic disability and/or as due to exposure to contaminated water at Camp Lejeune.  Afford him a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of these issues to the Board.  As to any issue where a timely substantive appeal is received, such issue should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


